DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Each of paragraphs [0015] and [0039] as filed state an upper range of concentration of "0.1.26 g/L" - it is unclear what value is intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0115177 to Rapoport et al. (“Rapoport”).
	With regard to Claims 1 and 7, Rapoport teaches a method of making a taggant embedded metal article via spraying a mixture comprising luminescent phosphor particles on to a metal substrate and rolling the coating in to the substrate (see Abstract; FIGs. 1-4; ¶¶ [0006]-[0008], [0017], [0019]).  Rapoport teaches provision of consistent and uniform dispersion of taggant particles on the metal surfaces (see ¶¶ [0021], [0031], [0038]); however the reference does not expressly teach agitating a mixture of taggant particles in liquid to produce a uniform mixture for spraying.  It is deemed either implicit in the disclosure of Rapoport or otherwise obvious to one of ordinary skill in the art at the time the invention was filed to have prepared a uniform spray mixture of taggant particles using common techniques such as stirring or shaking in order to ensure uniform deposition of the particles on the metal substrate as instructed by Rapoport.
	With regard to Claims 2-3, Rapoport teaches cold-working and a variety of metal substrates without particular limitation (see ¶¶ [0017], [0041]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a metal substrate with the claimed thickness and to have conducted multiple rolling operations in order to obtain a desired substrate thickness within the claimed range with a reasonable expectation of success.

	With regard to Claim 8, Rapoport teaches the claimed types of luminescent phosphor particles (see Abstract; ¶ [0025]).
	With regard to Claim 9, Rapoport teaches average taggant particle sizes within the claimed range (see ¶ [0021]).
	With regard to Claim 11, Rapoport teaches embossing as a cold-working technique (see ¶ [0017]).
3.	Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to Claim 1, and further in view of US 2011/0305919 to Conroy et al. (“Conroy”).
	With regard to Claims 5-6, Rapoport does not expressly teach the claimed liquids for spray preparation.  To the extent that water would not have been an obvious choice to one of ordinary skill in the art, Conroy is similarly directed to formation of authentication elements via deposition of luminescent phosphor particles on metal surfaces and teaches distilled water as a suitable medium for dispersing such particles (see Abstract; ¶ [0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed distilled water as a dispersion medium for spray preparation in the method of Rapoport, as taught by Conroy, with a reasonable expectation of success.
	With regard to Claim 10, Conroy teaches concentrations within the claimed range (see Table 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0181144 to Rapoport et al. is also noted as teaching spray application of luminescent phosphor particles on to a metal substrate surface into which said particles are to be incorporated as a security feature (see Abstract; ¶ [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715